Let me first congratulate
you, Sir, on your unanimous election as President of the
General Assembly at its fifty-fourth session. We likewise
extend our appreciation to Mr. Didier Opertti, the
President of the Assembly at its fifty-third session. We
wish also to convey our appreciation and thanks to His
Excellency Mr. Kofi Annan for his leadership in
promoting the objectives and the mission of the United
Nations.
I wish to convey the warm greetings of President
Kuniwo Nakamura, the entire leadership and the people
of the Republic of Palau to the Assembly on the occasion
of the fifty-fourth session. On behalf of the Government
and the people of Palau, I extend our sincere appreciation
to the members of this body for their assistance.
Since attaining membership of the United Nations in
1994, the Republic of Palau has benefitted greatly from
a variety of United Nations-sponsored programmes and
from international cooperation, which have helped us play
our role in promoting peace and democracy in our region.
This year, on 1 October, we proudly celebrate the fifth
anniversary of our independence, which came about as a
result of a unique and very successful political treaty with
the United States of America under the Compact of Free
Association. Diplomatic relations and economic
cooperation with a growing number of members of this
body assure stability and promise great economic
potential for the future.


Before I proceed, let me take this rare opportunity to
welcome three of our regional neighbours — the Republic
of Kiribati, the Republic of Nauru and the Kingdom of
Tonga — and to congratulate them on joining this
important Organization.
Palau also expresses its appreciation and support for
the efforts of the Security Council in promoting peace,
security and the protection of human rights and democracy
throughout the world, and especially in troubled areas in
need of United Nations intervention.
Today we have less than 100 days left before entering
the new millennium — 97 days to be exact. There are
indeed many global issues and problems that certainly
deserve our attention. The existence of the Earth in the next
millennium may, however, be in great jeopardy if the
environment and nature's forces can no longer support the
human population. Global warming or climate change may
merit the upmost attention and our concerted effort. I call
upon every Member State, large and small, developed and
developing, rich and poor, to work cooperatively to find
meaningful solutions and preventive actions for this
growing international problem and challenge. I am
confident that through sharing information on climate
change we can learn from one another and take the
necessary steps to meet this very dangerous global problem.
Let me share a Palauan proverb with the Assembly,
one that foreshadows climate change. In Palau the winds
are mainly from the east or from the west. When there are
easterly winds, the sky is not so telling before the rain. As
the rain commences, one may think it is just a light shower.
However, it actually comes in a downpour. In the old days
our raincoat was simply several leaves sewn together and
put over our heads. So we would get soaked through and
through during this downpour. The message is: do not
underestimate the easterly winds, or you will get deluged
with water.
That is our message from yesterday, and it is our
message today: do not take climate change lightly, or there
will be dire consequences. Climate change for small island
nations such as the Republic of Palau has great
consequences because of our fragile ecosystem. To expand
on just a few examples, the El Niño phenomenon, which
impacted many communities throughout the globe, had far-
reaching and devastating effects in Palau as well. At least
one third of all our hard coral communities died. Our reefs
are home to over 500 species of corals and 1,500 species of
fish, and are vibrant with marine life. The loss of our coral
communities effects our entire ecosystem and eventually
our people and their economic livelihoods. The El Niño
phenomenon also caused extreme drought that dried up
our main water reservoir and destroyed over 1,400
patches of our most important root crop, taro, which of
course added another burden to our daily lives.
Palau and our Pacific region are also suffering from
unusually high rises in tide tables, causing our farmlands
to be infiltrated with salt water that eventually will have
dire effects on our crops. This high sea level rise has
literally caused islands to disappear, and others are in
imminent danger of disappearing. Abnormally warm
ocean temperatures have also caused extensive coral
bleaching, and rising atmospheric temperatures devastate
agriculture. According to the 1999-2000 World
Development Report, a 1 metre sea level rise due to
climate change would force about 70 million people to
move, and would have a dramatic effect on food security
in central Asia and the Pacific. Many other examples
exist, I am sure.
These few examples, and examples in other
countries, beg for global cooperation on climate change.
The Republic of Palau recognizes the link between
climate change and biodiversity, and is committed to
preserving our biodiversity. Protecting our forests is one
of the most effective mechanisms to slow climate change.
Forests, as we know, are carbon sinks, which absorb
carbon dioxide rather than releasing it as a harmful
greenhouse gas. Because of this, the destruction of forest
has a dramatic impact on climate change. The Republic
of Palau has taken responsibility for its forests through
the National Forest Act and Mangrove Management Plan.
Progress is being made on national regulations requiring
protective vegetative zones along our wetland and coastal
areas. The Republic of Palau sponsors a summer tree
planting programme for our children in order to teach our
youth the importance of our natural resources. We are
taking steps necessary to ensure that our forests and reefs
are available for future generations.
The Republic of Palau has incorporated the grave
issues of climate change and rises in sea level into long-
term strategic planning. Instruments for accession to the
United Nations Framework Convention on Climate
Change and the Kyoto Protocol are in transmission, and
we humbly request international assistance to develop a
comprehensive vulnerability index that encompasses
economic and environmental factors like climate change.
We enthusiastically support efforts to adjust energy
prices to accurately reflect the environmental
2


consequences of fossil fuel use. Alongside climate change,
energy conservation is critical to Palau's economy and the
environment. We have established a national policy, the
National Energy Goal, to subsidize renewable energy
programmes, and have audited all Government facilities for
energy efficiency. At our national hospital we replaced
standard incandescent lights with energy efficient compact
fluorescent lamps. Solar panels provide lights for our outer
islands and isolated villages. Solar beacons light our reef
channels. Our national energy programme and public utility
corporation are in partnership with the Million Solar
Rooftops initiative to educate the public about renewable
energy applications. Let us start off the new century with
a dynamic move away from fossil fuels and towards a
commitment to environment friendly energy alternatives.
Entering into relevant agreements and conventions
which target international response to environmental issues
is another responsibility that our Republic has to its people
and this world community. It is one that we are fulfilling as
time goes on, being a signatory and party to eight
international agreements, including the United Nations
Convention on the Law of the Sea.
The Republic of Palau views climate change as being
in the forefront of issues that need to be addressed, and that
can only be effectively addressed if all Member States
meaningfully contribute on the basis of common but
differentiated responsibilities. The use of the Kyoto
mechanisms is an integral component of a global solution
to the issue of climate change. Therefore, it is critical that
no artificial restrictions be placed on the use of these
mechanisms. If we can all come to terms with the intent of
the Kyoto mechanisms and develop a fair and realistic
approach to their use, there will be no sufficient reason why
we cannot enter the new millennium with positive remedies
to the issue of climate change. Maybe we can even enter
the new millennium with a breath of fresh air.
As we travel towards the new millennium, let us move
forward with the tools that we have developed as an
international family, so that the benefits, although they may
go unseen in our generation, may be fully appreciated by
our children and their children. These initiatives shall be
our imprint, our assurance of a healthier environment for
generations to come.









